Title: To Thomas Jefferson from Gouverneur Morris, 8 April 1801
From: Morris, Gouverneur
To: Jefferson, Thomas



Dear Sir
Morrisania 8 April 1801

I never was so long in my Life going the same Distance as on my Return from the City to this Place nor were there ever much worse Roads. This will excuse me I hope for what might otherwise seem neglect—The Service of Plate which I mentioned to you weighed in Paris six hundred and twenty two Marks making about 408 Pounds Troy which at 1⅓ per Oz or $16 per Pound will amount to $6528. There may perhaps have been packed up with it one or two Pieces that do not belong to it. if so we can easily arrange that afterwards. By the Time this Letter reaches your Hands you will I expect be established in your Palace accept thereon my Congratulations and the sincere wish that you may be happy in it—
I have the Honor to be with perfect Respect your obedient Servant

Gouv Morris

